Exhibit 10.3

SEPARATION AND RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (this “Release”) is made by and between
KENNETH SCHWENKE (the “Executive”) and DOLLAR FINANCIAL GROUP, INC., a New York
corporation, which is a wholly owned subsidiary of DFC GLOBAL CORP.,
(collectively referred to herein as the “Company”) on this 21st day of June,
2013 (the “Effective Date”).

WHEREAS, the Executive’s employment with the Company and all of its subsidiaries
and affiliates (collectively, the “Company Entities”) will terminate effective
June 30, 2013 (the “Termination Date”); and

WHEREAS, pursuant to Section 5(d) of the Employment Agreement by and between the
Company and the Executive dated November 14, 2011 (the “Employment Agreement”),
the Company has agreed to pay the Executive certain amounts after the
Termination Date, subject to his execution and non-revocation of a release in
favor of the Company.

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

1. Consideration; Acknowledgements.

1.1. The parties acknowledge and agree that the Executive’s employment with the
Company Entities will terminate on the Termination Date. The Executive hereby
resigns any and all officer and director positions with the Company Entities
effective on the Effective Date. In accordance with the Employment Agreement,
and in connection with the termination of the Executive’s employment, and in
consideration of the Executive’s execution of this Release and the Second
Release (as defined below), the Company will:

1.1.1. continue to pay Executive his base salary at the annual rate of $700,000
through July 10, 2013 and thereafter for a period of twelve months, such salary
continuation payments to be made in bi-weekly installments; and

1.1.2. pay Executive an aggregate amount equal to $500,000 in satisfaction of
the payment provided for in Section 5(d)(ii) of the Employment Agreement, such
payment to be made in twelve equal monthly installments over the twelve-month
period commencing on the Termination Date (the “Severance Period”); and

1.1.3. for the duration of the Severance Period, if the Executive elects to
receive continuation coverage under the Company’s group health plans pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), Executive
shall be entitled to the monthly waiver by the Company of the COBRA premium
costs of medical, prescription, dental and vision coverage, as applicable, under
the Company’s group health plans (as in effect from time to time) for the
Executive and, to the extent permitted under COBRA, the Executive’s spouse and
eligible dependents, in the monthly amount paid by the Company towards the group
health coverage of active Company employees; and

1.1.4. for the duration of the Severance Period, continue to pay the monthly
premiums (or otherwise reimburse the Executive for the cost of such premiums)
applicable to the Executive’s life insurance coverage as in effect on the
Termination Date; and

1.1.5. continue to pay Executive his car lease or car allowance (as applicable)
through July 10, 2013 and thereafter for a period of twelve months, at the
monthly rate of $2,000; and

1.1.6. cause any stock options previously granted to the Executive which are
vested as of the Termination Date to remain exercisable until the earliest to
occur of: (i) the one year anniversary of the Termination Date, (ii) the
otherwise applicable expiration date of the applicable stock option, or
(iii) the ten year anniversary of the date of grant of the applicable stock
option; and



--------------------------------------------------------------------------------

1.1.7. pay Executive any unpaid base salary and vacation time earned or accrued
through the Termination Date with any such amounts paid on the first regularly
scheduled payroll date following the Termination Date, and reimburse Executive
any unpaid expenses properly incurred by Executive through the Effective Date
with any such amounts paid on the first regularly scheduled payroll date
following the Effective Date; and

1.1.8. pay Executive $50,000 in satisfaction of the last installment of the
signing bonus provided for in Section 4(c) of the Employment Agreement, with
such amount paid on the first regularly scheduled payroll date following the
Termination Date; and

1.1.9. pay Executive $50,000 in respect of the cash award under the Company’s
Long Term Incentive Compensation Program granted as of November 14, 2011 which
vested as of June 30, 2013, with such amount paid on the first regularly
scheduled payroll date following the Termination Date.

1.2. The Executive acknowledges that: (i) except as otherwise provided in this
Release, the Employment Agreement shall terminate as of the Effective Date and
no further payments or benefits shall be paid thereunder, (ii) in the absence of
his execution of this Release and the Second Release, the payments, rights and
benefits specified above in Sections 1.1 may not otherwise be due to him;
(iii) he has no further entitlement under the Employment Agreement and he has no
entitlement under any other severance or similar arrangement maintained by any
of the Company Entities; (iv) no annual bonus in respect of the Company’s fiscal
year ending June 30, 2013 is payable to him, and the cash award under the
Company’s Long Term Incentive Compensation Program granted as of July 1, 2012 is
forfeited in its entirety and no amounts are payable to him with respect
thereto; and (v) except as otherwise provided specifically in this Release, none
of the Company Entities have or will have any other liability or obligation to
the Executive. Any portion of a stock option award or restricted stock unit
award held by the Executive that is scheduled to vest on June 30, 2013 shall be
deemed vested on such date, and any stock option awards and restricted stock
unit awards that are vested as of the Termination Date shall remain outstanding
and administered pursuant to the terms and conditions of such awards (subject to
Section 1.1.6 above). The severance and other benefits described in Sections
1.1.1 through 1.1.6, other than the payments and benefits deliverable through
July 10, 2013, are conditioned on the Executive executing a release agreement in
the form attached hereto as Exhibit A (the “Second Release”) prior to the 22nd
day following the Termination Date, and will begin to be paid as soon as
administratively practicable following the date on which the Second Release
becomes irrevocable.

2. Release and Covenant Not to Sue.

2.1. The Executive hereby fully and forever releases and discharges the Company
Entities and each of their respective predecessors and successors, assigns,
stockholders, affiliates, officers, directors, trustees, employees, agents and
attorneys, past and present (the Company and each such person or entity is
referred to as a “Released Person”) from any and all claims, demands, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
controversies, debts, costs, expenses, damages, judgments, orders and
liabilities, of whatever kind or nature, direct or indirect, in law, equity or
otherwise, whether known or unknown, which Executive now has, or hereafter can,
shall or may have for, upon or by reason of any act, transaction, practice,
conduct, matter, cause or thing of any kind or nature whatsoever (“Claim”)
arising or occurring through the date of this Release, including, but not
limited to, any Claim arising out of the Executive’s employment by the Company
or the termination thereof, any Claim under the Age Discrimination in Employment
Act, 29 U.S.C. § 621, et seq., the Executive Retirement Income Security Act, 29
U.S.C. § 1001, et seq., any Claim based upon alleged wrongful or retaliatory
discharge or breach of contract, any Claim for attorneys’ fees, and any other
Claim under any other federal, state, local or foreign statute, ordinance,
regulation, or under any contract, tort or common law theory, and any Claim
arising out of the offer, sale, purchase, ownership or forfeiture of securities
of the Company.

 

-2-



--------------------------------------------------------------------------------

2.2. The Executive hereby represents that he has not filed a lawsuit or
initiated any other administrative proceeding against a Released Person and that
he has not assigned any Claim against a Released Person. The Executive agrees
not to initiate a lawsuit or to bring any other Claim against the other arising
out of or in any way related to the Executive’s employment by the Company or the
termination of that employment. This Release will not prevent the Executive from
filing a charge with the Equal Employment Opportunity Commission (or similar
state agency) or participating in any investigation conducted by the Equal
Employment Opportunity Commission (or similar state agency); provided, however,
that any claim by the Executive for personal relief in connection with such a
charge or investigation (such as reinstatement or monetary damages) would be
barred.

2.3. This Section 2 will not be deemed to release the Company from (i) Claims
solely to enforce this Release, (ii) Claims for indemnification under the
Company’s by-laws, or (iii) Claims for payment or reimbursement pursuant to any
employee benefit plan of the Company.

3. Non-Disparagement. The Executive agrees that he will not disparage, criticize
or make statements which are negative, detrimental or injurious to the Company
Entities to any person. The Company’s officers and senior management employees
who are made aware of this Release will not disparage, criticize or make
statements which are negative, detrimental or injurious to Executive to any
person.

4. Restrictive Covenants. The Executive acknowledges that the restrictive
covenants contained in Sections 6, 7, 8, 9 and 10 of the Employment Agreement
(the “Restrictive Covenants”) will survive the termination of his employment.
The Executive affirms that the Restrictive Covenants are reasonable and
necessary to protect the legitimate interests of the Company, that he received
adequate consideration in exchange for agreeing to such Restrictive Covenants
and that he will abide by those Restrictive Covenants.

5. Cooperation. The Executive agrees that, subject to reimbursement of his
reasonable expenses, he will cooperate fully with the Company and its counsel
with respect to any matter (including litigation, arbitrations and governmental
examinations, investigations and proceedings) in which the Executive was in any
way involved during his employment with the Company. The Executive shall render
such cooperation in a timely manner on reasonable notice from the Company.

6. Acknowledgements. The Executive acknowledges, represents and confirms that
(a) he has read and understands the terms of this Release in its entirety,
(b) he has entered into this Release knowingly and voluntarily, without any
duress or coercion, and (c) he has been advised orally and is hereby advised in
writing to consult with an attorney with respect to this Release before signing
it.

7. Challenge. If the Executive violates or challenges the enforceability of any
of the Restrictive Covenants, this Release or the Second Release, no payments,
rights or benefits under Sections 1.1.1 through 1.1.6 hereof will be due, or
will continue to be paid, to Executive.

8. Miscellaneous.

8.1. Tax Withholding. All payments and benefits provided to the Executive will
be subject to tax withholding in accordance with applicable law.

8.2. No Admission of Liability. This Release is not to be construed as an
admission of any violation of any federal, state or local statute, ordinance or
regulation by the Company, or of any violation of any duty owed by the Company
to the Executive. The Company specifically denies any such violations.

 

-3-



--------------------------------------------------------------------------------

8.3. No Reinstatement. The Executive agrees that he will not apply for
reinstatement with the Company or any of its subsidiaries or affiliates or seek
in any way to be reinstated, re-employed or hired by the Company or any of its
subsidiaries or affiliates in the future.

8.4. Successors and Assigns. This Release shall inure to the benefit of and be
binding upon the Company and the Executive and their respective successors,
permitted assigns, executors, administrators and heirs. The Executive may not
assign this Release or any interest herein, by operation of law or otherwise.
The Company may assign this Release to any successor to all or substantially all
of its assets and business by means of liquidation, dissolution, merger,
consolidation, transfer of assets, or otherwise.

8.5. Severability. Whenever possible, each provision of this Release will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Release is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Release will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

8.6. Entire Agreement; Amendments. Except as otherwise provided herein, this
Release contains the entire agreement and understanding of the parties hereto
relating to the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to the subject matter hereof. This Release may not be changed or
modified, except by an agreement in writing signed by each of the parties
hereto.

8.7. Governing Law. This Release shall be governed by, and enforced in
accordance with, the laws of the Commonwealth of Pennsylvania, without regard to
the application of the principles of conflicts of laws.

8.8. Counterparts and Facsimiles. This Release may be executed, including
execution by facsimile signature or .pdf electronic transmission and electronic
mail (including .pdf)., in multiple counterparts, each of which shall be deemed
an original, and all of which together shall be deemed to be one and the same
instrument. Delivery of an executed signature page to this Agreement by any
party by facsimile transmission or electronic mail shall be as effective as
delivery of a manually executed copy of this Agreement by such party.

[signature page follows]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Release to be executed by its
duly authorized officer, and the Executive has executed this Release, in each
case on the dates indicated below.

 

DFC GLOBAL CORP. By:   /s/ Jeffrey A. Weiss Name & Title: Jeffrey A. Weiss,
Chairman & CEO Date: June 21, 2013

 

DOLLAR FINANCIAL GROUP, INC. By:   /s/ Jeffrey A. Weiss Name & Title: Jeffrey A.
Weiss, Chairman & CEO Date: June 21, 2013

 

KENNETH SCHWENKE /s/ Kenneth Schwenke Date: June 21, 2013

 

-5-



--------------------------------------------------------------------------------

DRAFT

EXHIBIT A

SECOND RELEASE

THIS SECOND RELEASE is for and in consideration of certain payments and benefits
to be provided to KENNETH SCHWENKE (the “Executive”) in connection with the
Separation and Release Agreement by and between the Executive and DOLLAR
FINANCIAL GROUP, INC., a New York corporation, which is a wholly owned
subsidiary of DFC GLOBAL CORP., (collectively referred to herein as the
“Company”) dated July __, 2013 (the “Separation Agreement”), which rights are
conditioned on the Executive signing this Second Release.

1. Release and Covenant Not to Sue.

1.1. The Executive hereby fully and forever releases and discharges the Company
Entities and each of their respective predecessors and successors, assigns,
stockholders, affiliates, officers, directors, trustees, employees, agents and
attorneys, past and present (the Company and each such person or entity is
referred to as a “Released Person”) from any and all claims, demands, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
controversies, debts, costs, expenses, damages, judgments, orders and
liabilities, of whatever kind or nature, direct or indirect, in law, equity or
otherwise, whether known or unknown, which Executive now has, or hereafter can,
shall or may have for, upon or by reason of any act, transaction, practice,
conduct, matter, cause or thing of any kind or nature whatsoever (“Claim”)
arising or occurring through the date of this Second Release, including, but not
limited to, any Claim arising out of the Executive’s employment by the Company
or the termination thereof, any Claim under the Age Discrimination in Employment
Act, 29 U.S.C. § 621, et seq., the Executive Retirement Income Security Act, 29
U.S.C. § 1001, et seq., any Claim based upon alleged wrongful or retaliatory
discharge or breach of contract, any Claim for attorneys’ fees, and any other
Claim under any other federal, state, local or foreign statute, ordinance,
regulation, or under any contract, tort or common law theory, and any Claim
arising out of the offer, sale, purchase, ownership or forfeiture of securities
of the Company.

1.2. The Executive hereby represents that he has not filed a lawsuit or
initiated any other administrative proceeding against a Released Person and that
he has not assigned any Claim against a Released Person. The Executive agrees
not to initiate a lawsuit or to bring any other Claim against the other arising
out of or in any way related to the Executive’s employment by the Company or the
termination of that employment. This Second Release will not prevent the
Executive from filing a charge with the Equal Employment Opportunity Commission
(or similar state agency) or participating in any investigation conducted by the
Equal Employment Opportunity Commission (or similar state agency); provided,
however, that any claim by the Executive for personal relief in connection with
such a charge or investigation (such as reinstatement or monetary damages) would
be barred.

1.3. This Section 2 will not be deemed to release the Company from (i) Claims
solely to enforce the Separation Agreement, (ii) Claims for indemnification
under the Company’s by-laws, or (iii) Claims for payment or reimbursement
pursuant to any employee benefit plan of the Company.

2. Rescission Right. The Executive acknowledges, represents and confirms that
(a) he has read and understands the terms of this Second Release in its
entirety, (b) he has entered into this Second Release knowingly and voluntarily,
without any duress or coercion, (c) he has been advised orally and is hereby
advised in writing to consult with an attorney with respect to this Second
Release before signing it, (d) he was provided twenty-one (21) calendar days
after receipt of the Second Release to consider its terms before signing it, and
(e) he is provided seven (7) calendar days from the date of signing to terminate
and revoke this Second Release, in which case this Second Release shall be
unenforceable, null and void. The Executive understands that he may revoke this
Second Release during those seven (7) days by providing written notice of
revocation to DFC Global Corp., 1436 Lancaster Avenue, Suite 300, Berwyn, PA
19312, Attn: [David Alexander].



--------------------------------------------------------------------------------

3. Miscellaneous.

3.1. Successors and Assigns. This Second Release shall inure to the benefit of
and be binding upon the Company and the Executive and their respective
successors, permitted assigns, executors, administrators and heirs. The
Executive may not assign this Second Release or any interest herein, by
operation of law or otherwise. The Company may assign this Second Release to any
successor to all or substantially all of its assets and business by means of
liquidation, dissolution, merger, consolidation, transfer of assets, or
otherwise.

3.2. Severability. Whenever possible, each provision of this Second Release will
be interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Second Release is held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Second Release will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

3.3. Governing Law. This Second Release shall be governed by, and enforced in
accordance with, the laws of the Commonwealth of Pennsylvania, without regard to
the application of the principles of conflicts of laws.

3.4. Facsimiles. This Second Release may be executed by facsimile signature.

IN WITNESS WHEREOF, the Executive has executed this Second Release on the date
indicated below.

 

KENNETH SCHWENKE    Date:    

 

-2-